Citation Nr: 0924433	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1958.  He died in October 2002.  The appellant is 
the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the appellant's representative clarified that 
the appellant did not want a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant asserts that the Veteran's death was due to 
exposure to ionizing radiation in service.  She argues that 
the Veteran was exposed to radiation while at the Eniwetok 
atoll from 1955 to 1956.  The record shows that the claim 
based on occupational exposure to ionizing radiation has not 
been completed.  

As the appellant is seeking service connection for the cause 
of the Veteran's death on different theories, all theories 
are encompassed by the current claim of service connection 
for the cause of the Veteran's death.  Therefore the theory 
of entitlement due to occupational exposure needs to be 
completed before proceeding with appellate review.  



Also, in the rating decision of June 2004, the RO also 
adjudicated the claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  Subsequently, in June 
2005, the appellant submitted a notice of disagreement 
regarding the claim.  Unless the appellant withdraws the 
claim, a statement of the case is required. Manlicon v. West, 
12 Vet. App. 238 (1999). 

To ensure due process, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Pursuant to Hupp, notified the appellant 
that the Veteran was service-connected for 
residuals of a shell fragment wound of the 
left thigh at the time of his death and an 
explanation of the evidence and 
information required to substantiate the 
claim of cause of death based on the 
service-connected disability, that is, the 
service-connected disability caused or 
contributed to the cause of the Veteran's 
death, and an explanation of the evidence 
and information required to substantiate 
the claim based on the conditions not yet 
service connected, that is, recurrent 
pleural effusion and myelodysplasic 
syndrome as shown on the death 
certificate.  

2. Furnish the appellant a statement of 
the case on the claim of dependency and 
indemnity compensation under 38 U.S.C.A. 
§ 1318.  In order to perfect an appeal on 
this claim, the appellant must timely file 
a substantive appeal.

3. Complete the development of the claim 
under 38 C.F.R. § 3.311(b)(4).  

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought on appeal is denied, 
furnish the appellant a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


